PER CURIAM.
Appellant, while confined in a federal penitentiary in Kansas, filed in the United States District Court for the Middle District of Tennessee a petition which he entitled, “Judgment to set aside or vacate sentence.” The district court regarded the petition as an application for writ of habeas corpus and dismissed it upon the ground that the court lacked jurisdiction to issue a writ of habeas corpus directed to the Warden of the federal penitentiary at Leavenworth, Kansas.
This court, considering the petition as equivalent to a petition for a writ of error coram nobis, reversed and remanded the case to the district court to receive evidence in support of the insistence of appellant that at the time of the entry of his plea of guilty to charges of violation of anti-narcotic laws he was mentally incapable of realizing the significance of his acts. Allen v. United States, 6 Cir., 162 F.2d 193.
In obedience to our mandate, the district court conducted a full hearing at which many witnesses testified in open court and documentary evidence was also received and broad privilege was extended to appellant to support the allegations of his petition. Upon completion of the hearing, the district court, in its opinion, found as a fact that “there is no evidence in this record of any mental incapacity of the defendant at the time he plead guilty, or at the time he was sentenced.” An order was entered reciting that' “the defendant was not insane at the time of the entry of his plea of guilty to the indictment in the case,” but on the other hand “was fully capable of realizing and did realize the significance of his act in so pleading.” The court’s order denied and dismissed «.he petition and the appellant has appealed to this court.
After due consideration of the record, the briefs of appellant and the .oral argument of able, counsel appointed to represent him on this appeal and the briefs and oral argument of the United States Attorney, we are of opinion that the finding of the district court upon the crucial issue of fact is supported by substantial evidence and that no reversible error was committed in the proceedings in the district court Accordingly, the judgment is affirmed.